DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims page submitted May 15, 2019 is to be amended as follows:	a) Please change claim 12 from:
 “12.	The media of claim 8, wherein the computed inclination computed inclination at the first azimuth for the candidate grid point and the computed range at the first azimuth for the candidate grid point are precomputed and stored on the computer-readable medium.” to
--12.	The media of claim 8, wherein the computed inclination at the first azimuth for the candidate grid point and the computed range at the first azimuth for the candidate grid point are precomputed and stored on the computer-readable media--.
	b) Please change claim 14 line 13 from “filtering a set of grid points stored on the computer-readable medium” to –filtering a set of grid points stored on the computer-readable media--.
	c) Please change claim 14 lines 23-24 from “determining a best grid point of the set of grid points by determining that the best grid points has a minimal weighted residual sum” to –determining a best grid point of the set of grid points by determining that the best grid point has a minimal weighted residual sum--.
n at the first azimuth--.

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art, Guthrie (US Pat. Pub. 2017/0356720) at least teaches a method for determining the location of an operator (Guthrie abstract and paragraph [0006] teach a method for enabling a targeting system operator to self-locate his/her location), comprising the steps of: 
receiving a first range, a first inclination and a first azimuth of a first point on a visible horizon based on a first measurement by the operator (Guthrie paragraphs [0006], [0010], [0023], [0093], and [0110] teach receiving a range to the landmark measured using a laser rangefinder, a first elevation (inclination) angle to one landmark (point on visible horizon) measured by the ADU (digital magnetic compass), and a first azimuth angle to the landmark measured by the ADU (digital magnetic compass)).
However, claim 1 is allowed because the closest prior art, Guthrie (US Pat. Pub. 2017/0356720) fails to anticipate or render obvious a method for determining the location of an operator, comprising the steps of: filtering a set of grid points based on the first inclination and the first azimuth by eliminating from consideration a candidate grid point of the set of grid points if a computed inclination at the first azimuth for the candidate grid point varies by more than an inclination error threshold from the first inclination; further filtering the set of grid points based on the first range and the first azimuth by eliminating from consideration the candidate grid point if a computed range at the first azimuth for the candidate grid point varies by more than a range error threshold from the first range; and 
Similarly, claim 8 is allowed because the closest prior art, Guthrie (US Pat. Pub. 2017/0356720) fails to anticipate or render obvious one or more non-transitory computer-readable media storing computer executable instruction that, when executed by a processor, perform a method of determining a location of an operator, the method comprising the steps of: filtering a set of grid points based on the first inclination and the first azimuth by eliminating from consideration a candidate grid point of the set of grid points if a computed inclination at the first azimuth for the candidate grid point varies by more than an inclination error threshold from the first inclination; further filtering the set of grid points based on the first range and the first azimuth by eliminating from consideration the candidate grid point if a computed range at the first azimuth for the candidate grid point varies by more than a range error threshold from the first range; and determining a best grid point of the set of grid points by determining that the best grid points has a minimal weighted residual sum over the candidate grid points, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Similarly, claim 14 is allowed because the closest prior art, Guthrie (US Pat. Pub. 2017/0356720) fails to anticipate or render obvious a system for determining the position of an operator, comprising: one or more non-transitory computer-readable media storing computer-executable instruction that, when executed by the processor, perform a method of determining a location of an operator, the method comprising the steps of: filtering a set of grid points stored on the computer-readable media based on the first inclination and the first azimuth by eliminating from consideration a candidate grid point of the set of grid points if a computed inclination at the first azimuth for the candidate grid point varies by more than an inclination error threshold from the first inclination; further filtering the set of grid points based on the first range and the first azimuth by eliminating from consideration the 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
6.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/10/2021